0 OanNnI Dn FW NY

NO NO WN HN NH NH NH HN KN Re Re Re Re Re FF Fr Re Ree
oN Nn nN BP WN KF COD OO WN WD Nn BPW NY KF CO

 

 

Case 3:21-cr-05214-BHS Document 3 Filed 06/08/21 Page 1of1

The Honorable Theresa L. Fricke

 

FILED LODGED

 

 

RECEIVED

06/08/2021

 

CLERK U.S. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT TACOMA
BY DEPUTY

 

 

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT TACOMA

UNITED STATES OF AMERICA, CASE NO. MJ21-5117

Plaintiff ORDER UNSEALING COMPLAINT

AND WARRANT FOR LIMITED
y PURPOSES

CHUKWUEMEKA ONYEGBULA
a/k/a Phillip Carter,

Defendant.

 

 

On June 6, 2021, the Honorable J. Richard Creatura authorized a Complaint and
arrest warrant, which the Clerk filed under seal. The government has advised the Court
that to date, the defendant is a fugitive and believed to be in Nigeria. For the limited
purposes of enabling the government to locate and apprehend the defendant, bring him to
the United States, and to further the existing investigation, the seal is ordered lifted. The
Complaint and arrest warrant may be disclosed to others within the United States
government and foreign officials for these specified purposes.

SO ORDERED thse day of June, 2021
8t

purer. Sryebe

THE HONORABLE THERESA L. FRICKE
United States Magistrate Judge

United States v. ONYEGBULA UNITED STATES ATTORNEY

: : 700 STEWART STREET
Order Unsealing Complaint-1 SUITE $220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
